 


110 HR 1304 IH: Motorsports Fairness and Permanency Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1304 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Thompson of California (for himself, Mr. English of Pennsylvania, Ms. Berkley, Mr. Weller of Illinois, Mr. Meek of Florida, Mr. Cantor, Mr. Lewis of Georgia, and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the depreciation classification of motorsports entertainment complexes. 
 
 
1.Short titleThis Act may be cited as the Motorsports Fairness and Permanency Act of 2007. 
2.7-year class life for motorsports entertainment complex facilities made permanentSection 168(i)(15) of the Internal Revenue Code of 1986 (defining motorsports entertainment complex) is amended by striking subparagraph (D). 
 
